DAUKSCH, Chief Judge.
This is an appeal from a judgment in a personal injury case where the jury returned a zero verdict and the court denied a motion for new trial. There is a definite controversy as to whether all of the medical expenses which were incurred by plaintiff were incurred as a result of the accident. There is no question that at least the diagnostic medical bills were directly related to the accident. Of course we have no way of knowing why the jury refused to award any amount to the plaintiff. It cannot be on account of lack of liability because the defendant admitted liability and the jury was so instructed. It cannot be because no injuries were proved because, as we said in Ridenour v. Sharek, 388 So.2d 222 (Fla. 5th DCA 1980), the plaintiff is entitled to at least his diagnostic medical expenses which are reasonably incurred.
Because the jury was obviously misled or failed to understand that at least a portion of the expenses suffered by the plaintiff should have been paid by the defendant, we must assume it was not fully cognizant of its duty as a jury. We cannot make the determination that the plaintiff is entitled to only the diagnostic medical expenses nor can we assess what the damages should be; so in light of the jury’s failure to award at *618least a portion of the damages it was bound to award, we must require a new trial.
REVERSED AND REMANDED.
ORFINGER and SHARP, JJ„ concur.